Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jarrod N. Raphael on April 26, 2022.

The application has been amended as follows: 

	The Claims:
	In claim 1, line 6, delete “comprises at least one electron withdrawing substituent and at least one nucleophilic group, and the aromatic compound”.
	In claim 9, line 1, after “claim” insert – 1 --.
	In claim 10, line 2, delete the text beginning with “sodium 2,5-dihydroxybenzene sulfonate,”…. and ending with and including …”2-pyridinecarboxylic acid,” in line 19, and insert – 3,4-dihydroxybenzenesulfonic acid, sodium 6,7-dihydroxynaphthalene-2-sulfonate, sodium 2,3-dihydroxybenzoate, potassium 3,4-dihydroxbenzoate, 2,3-dihydroxybenzoic acid, 3,4-dihydroxybenzoic acid, --.  
	In claim 16, line 1, delete “15” and insert – 1 --.

	Cancel claims 3-7.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Note that, Applicant’s amendment, Applicant’s arguments, and the Examiner’s Amendment are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is WO2000/032731.  ‘731 teaches the use of certain transition metal complexes for enhancing the bleaching action of, in particular, inorganic peroxygen compounds in the bleaching of colored stains both on textiles and on hard surfaces, as well as washing and cleaning agents which contain such complex compounds.  See pages 1 and 2.  However, ‘731 does not teach or suggest a composition containing a specific mixture of a source of hydrogen peroxide, a specific lanthanide metal complex, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
None of the references of record, alone or in combination, teach or suggest a composition containing a specific mixture of a source of hydrogen peroxide, a specific lanthanide metal complex, and the other requisite components of the composition in the specific amounts as recited by the instant claims as recited by the instant claims.  Accordingly, since the prior art of record fails to teach or suggest such a composition as recited by the instant claims, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/April 27, 2022